Aulisi, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 23, 1967. Claimant, a clerk-typist, was disqualified from unemployment insurance benefits upon a determination that she voluntarily left her employment without good cause (Labor Law, § 593, subd. 1). The board found that the reasons for “ claimant’s quit were personal ” and that she “ should have restricted her leave request to a two-week period ”, which probably would have been granted. This determination, when supported by substantial evidence, as here, is final (Labor Law, § 623; Matter of Sperling \_Catherwood'\, 20 A D 2d 584, mot. for iv. to opp. den. 14 N Y 2d 481) and we perceive no basis to disturb it. Decision affirmed, without costs. Gibson, P. J., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum decision by Aulisi, J.